Pee Curiam,
After a full hearing at October sessions, 1890, the court below ordered the appellant to pay his wife, Phcebe Baldwin, the sum of four dollars per week for the support of herself and her and his infant child, to pay the costs, and to give bond in the sum of sis hundred dollars to comply with said order, and that he stand committed until the order be complied with. The appellant at once surrendered himself to the sheriff of McKean county, and has been confined in jail since October 11, 1890. He now asks to be released without complying with said order or sentence. The ground for his application is his alleged inability to procure bail.
The act of April 15, 1869, provides, in such cases, that “ It shall be lawful for the said court, at any time after three months, if they should be satisfied of the inability of such person to comply with the said order, and give such security, to discharge him from imprisonment.” It was conceded that a discharge under this act is in the discretion of the court below. It was contended, however, that the refusal of the court to discharge the appellant, under the circumstances of this case, was an abuse of discretion; that it was never intended that a man should undergo indefinite imprisonment for not procuring bail when it was not in his power to do so.
The learned judge below was not satisfied of the inabilitj'- of the appellant to comply with the order. On the contrary he says: “ Now, we are well satisfied that he can give the bail and comply with the order of the court without any serious difficulty whatever.” We need not discuss the reasons which led the court below to this conclusion. With all the facts before him, and with knowledge of the parties and circumstances surrounding the case, we are not prepared to say that his refusal *308to discharge the appellant was an abuse of discretion. He finds that the effort to get bail was not made in good faith, but on the contrary, was a pretence and sham. We have no doubt that, when it is made to appear that the defendant has made an honest effort to procure bail and is not able to do so, the learned judge below will afford the proper relief.
Judgment affirmed.